                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

 David Gonzalez, # 56168-054,                                Case No.: 2:20-cv-02058-SAL

                      Petitioner,

 v.
                                                                OPINION AND ORDER
 W.E. Mackelberg, Warden at FCI Estill,


                      Respondent.




      This matter is before the Court for review of the February 10, 2021 Report and

Recommendation (“Report”) of United States Magistrate Judge Mary Gordon Baker, made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). [ECF No. 14]. In

the Report, the Magistrate Judge recommends that the Court substitute “Warden, FCI Schuylkill”

as the proper respondent in this case and transfer this petition to the Middle District of

Pennsylvania. Id. No party filed objections to the Report, and the time to do so has passed. See

id.

      The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

636(b)(1). In the absence of objections, the Court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the record



                                                   1
in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, this Court hereby substitutes “Warden,

FCI Schuylkill” as the proper respondent in this case and TRANSFERS this petition to the Middle

District of Pennsylvania so that the proper court may determine whether Petitioner’s claims are

cognizable under 28 U.S.C. § 2241.



       IT IS SO ORDERED.

                                                            /s/Sherri A. Lydon
       June 30, 2021                                        Sherri A. Lydon
       Florence, South Carolina                             United States District Judge




                                                2
